On Application for Rehearing.
LAND, J.
The record in this cause has been confused by the inclusion of two bills of exception covering the same subject-matter, and bearing the number “21.” For convenience we shall designate the bill first filed as No. 1, and the other No. 2, and for the purposes of the discussion shall give to No. 2 no force or effect, except as to the facts therein admited by the trial judge.
It appears from the recitals of bill No. 1 that when the prosecution closed in rebuttal the defendant offered several witnesses to impeach the testimony and credibility of Walter Averett, Rob Rogers, W. W. Sullivan, Henry Averett, and William Reed, all sworn in rebuttal in behalf of the prosecution; that the evidence of the witnesses so tendered by the defendant was ruled out by the trial judge because the state had closed its case. In the per curiam of bill No. 2, the trial judge states that bill No. 1—
“truly represents all that occurred at the trial, except that, while on the stand witness Robert Rogers was asked if on the day previous at the jail in Amite City, La., he did not make statement to Ben Hinchen in the presence of his attorneys, W. B. Kemp and Thomas P. Sims, at variance with his sworn statements on the witness stand, to which he answered in the negative.”
The trial judge adds that at the time Rogers was not put on his guard that the defendant would contradict him, nior was any notice given to the judge of defendant’s intention to offer surrebuttal testimony.
That the testimony offered by the defendant to impeach the credibility of Rogers, who had testified in favor of the prosecution in rebuttal, on a material point, was pertinent and relevant is not disputed.
The result is that the trial judge refused to permit the defendant to impeach a material witness for the prosecution testifying for the first time in the cause in rebuttal of evidence adduced by the defendant.
We cannot approve a ruling which would in every criminal case leave it discretionary with the trial judge to refuse to permit the accused to impeach the witnesses for the prosecution called to rebut the evidence adduced in behalf of the defendant.
It is the duty of this court to see that every person accused of crime shall not be deprived of the legal right to introduce relevant evidence in his defense.
It is therefore ordered that the application for a rehearing be refused.